Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

1.	Claims 1-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
2.	Step 1: 
a.	Claims 1-6 are drawn to a product.
b.	Claims 7-12 are drawn to a process.
Thus, initially, under Step 1 of the analysis, it is noted that the claims are directed towards eligible categories of subject matter
3.	Step 2A: 
4.	Under Step 2A, the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea). The claims are directed to the abstract ideas of a method of organizing human activity.
5.	The claim language recites performing steps within a game, i.e. game rules. That are considered methods of organizing human activity. The language of claim 1 presents a computer game that after the finishing of an objective, asks the user to select a particular reward for their accomplishments. This is merely a game rule that can be implemented in a game outside of the scope of computer gaming. For example, such a rule can apply in a card game such as Dungeons and Dragons. For these reasons the claims represent an abstract idea.
The second prong of Step 2A, ask whether the claims recite additional elements that would integrate the abstract idea into a practical application. Here, no such practical application exists. There is no improvement made to computer technology since the claims recite only a game, and thus there is no improvement to computer technology. Additionally, there is no practical application as there is no particular machine that is used to implement the claim language, but instead and as will be discussed below only generic computers are used to perform the invention. Also, there is no transformation of the machine used in the application into a different state or thing. Lastly, the claims do not attempt to apply the abstract idea in a meaningful way beyond simply using the claimed machine. 
7.	Step 2B asks whether a claimed invention which fails Step 2A contains an inventive concepts, i.e. significantly more. Here the invention does not recite significantly than a computer using a touch panel which is well-known and understood within the art. Furthermore, the touch panel is performing gesture inputs which are also routine in the usage of a touch panel. For example, tapping and swiping are common usages of a touch panel. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea that lacks significantly more and thus is not patent eligible.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINALD A RENWICK whose telephone number is (571)270-1913. The examiner can normally be reached Monday-Friday 11am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on (571)270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

REGINALD A. RENWICK
Primary Examiner
Art Unit 3714



/REGINALD A RENWICK/Primary Examiner, Art Unit 3715